Citation Nr: 1221460	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-13 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to May 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island which, in part, denied service connection for bilateral hearing loss and tinnitus.  

Pursuant to his request, the Veteran was scheduled to appear at a hearing before the Board, sitting at the RO, in May 2011.  Prior to its occurrence, however, the Veteran cancelled his request for a Board hearing.  No other request for a hearing remains pending in this case.


FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability for VA compensation purposes that is consistent with and cannot be satisfactorily disassociated from his in-service noise exposure. 

2.  The Veteran's tinnitus did not have its onset during service and is not otherwise etiologically related to his active service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011). 

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the Veteran's hearing loss claim, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for service connection for bilateral hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Regarding the Veteran's tinnitus claim, the RO provided notice to the Veteran in a February 2008 letter, prior to the date of the issuance of the appealed June 2008 rating decision.  The February 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the report of a March 2009 VA audio examination.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background 

As the claims for bilateral hearing loss and tinnitus have similar fact patterns, they will be addressed together.

The Veteran contends that his current bilateral hearing loss and tinnitus resulted from his hazardous noise exposure and acoustical trauma that he experienced while serving in combat in Vietnam.  Specifically, he notes that he was exposed to noise from explosions, mortar fire, tanks and heavy and small arms fire.

The Veteran served in Vietnam and his military occupational specialty (MOS) was a light weapons infantryman.  He received the National Defense Service Medal, the Vietnam Service Medal with Bronze Service Star, the Vietnam Campaign Medal with 1960 device and a Combat Infantryman Badge.

Service treatment records confirm this service and demonstrate noise exposure but are silent as to complaints, findings, or diagnosis pertaining to hearing loss or tinnitus.  

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, the June 1965 pre-induction hearing evaluation discussed below appears to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5).

His reported pre-induction examination recorded normal hearing as shown by audiometric testing in June 1965 that revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
X
5
LEFT
10
10
5
X
10

His reported separation examination recorded normal hearing as shown by audiometric testing in April 1968 that revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
5
LEFT
5
10
5
X
10


The Veteran underwent a private audiological examination in January 2006 which that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
75
85
100
LEFT
55
60
80
75
75

The Veteran underwent a VA audio examination in March 2009.  The Veteran reported noise exposure from generators while on active duty.  

Audiometric testing in March 2009 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
70
95
105+
LEFT
50
65
75
70
75

Speech audiometry revealed speech recognition ability of 48 percent in the right ear and of 76 percent in the left ear.  

The examiner noted that the Veteran was exposed to noise as an infantryman in Vietnam.  The Veteran also reported occupational noise exposure prior to the service (well drilling) and after the service (well drilling, compressors driven by diesel engines and tractor trailer noise).  He reported having an ear infection in adulthood which was treated with ear drops.  He denied ear surgery, ear pain or discharge.  He reported bilateral tinnitus which began 4 years ago.  The examiner noted that the Veteran was a combat veteran and a history of military noise exposure was conceded.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of his military noise exposure.  The examiner noted that hearing was at normal limits at the separation physical and only one threshold had shifted significantly from the entrance examination.  The Veteran also reported a long history of occupational noise exposure.  The conductive component and hypercompliant right ear drum was most consistent with middle ear pathology, such as sublaxation.  The hearing loss in the left ear as well as the cochlear hearing loss in the right ear was most likely due to a combination of military and occupational noise exposure.  Tinnitus was most likely a result of cochlear pathology.



I.  Bilateral Hearing Loss

If sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent. 38 C.F.R. § 3.385. 

The March 2009 audiological findings clearly support the conclusion that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2011).  

Therefore, the question to be decided in the present appeal is whether such bilateral hearing loss is associated with the Veteran's active duty.  In this regard, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of hearing loss. 

The absence of in-service evidence of hearing loss however, is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Based on the Veteran's personnel file and awards however, VA has conceded that the Veteran is a combat veteran.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are for application, and the Board has accepted the Veteran's description of his noise exposure in service. 

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss is warranted. 

The Board notes that the only competent medical opinion on the etiology of the Veteran's current hearing loss disability is the report of the March 2009 VA examiner.  While the examiner specifically determined that the Veteran's hearing loss was less likely than not caused by or a result of his military noise exposure, he also determined that the Veteran's hearing loss in his left ear as well as the cochlear hearing loss in his right ear was most likely due to a combination of military and occupational noise exposure.  Thus, despite specifically stating that the Veteran's hearing loss disability was not related to his military noise exposure, the examiner actually attributed the Veteran's hearing loss, in part, to his noise exposure in service.  

Moreover, there is no medical opinion of record specifically attributing all of the Veteran's current bilateral hearing loss to his post-service noise exposure.  

Additionally, the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report the bilateral hearing loss that he experiences because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence). 

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469. 

As the Veteran is competent to describe his in-service noise exposure and current hearing loss, and his assertions are credible, the medical and lay evidence is at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Tinnitus

The March 2009 VA examination report reflects a current diagnosis of tinnitus. 

The Veteran is also competent to report in-service exposure to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet App 370 (2002).  Indeed he has reported noise exposure during his service.  Such exposure is presumed.  38 U.S.C.A. § 1154(b) (West 2002).

The remaining question is whether the current tinnitus is the result of service.  The Veteran's claim for service connection for tinnitus must be denied because there is no competent evidence of a medical nexus between the disability and the Veteran's period of service.  

The Board notes that there are no complaints or manifestations of tinnitus while the Veteran was on active duty.  The first evidence of a diagnosis of tinnitus was in the March 2009 VA audio examination report which indicated that the Veteran had tinnitus which had an onset of 4 years ago.  The absence of clinical documentation of tinnitus for many years after service is probative evidence against a service relationship.  See Mense v. Derwinski, 1 Vet. App. 354 (1991). 

The Veteran's separation examination showed that his audiological evaluation revealed normal hearing and no complaints of tinnitus.  The evidence also shows the Veteran did not report ringing in his ears until January 2005, almost 37 years since separation from active duty.  

Based on this, the Board finds that the Veteran's statements asserting that his tinnitus symptomatology have existed since discharge from service are not consistent with the remainder of the evidence of record.  While the Veteran is not competent to provide an opinion with regard to the etiology of his tinnitus, he is certainly competent to report his symptoms and medical history.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, any statements regarding continuity of symptomatology are directly contradicted by the contemporaneous service and medical evidence of record.  These contemporaneous documents are afforded significant probative weight, since they were created at the time of service or at the time of medical treatment, as compared to statements given many years later.  As a result, this evidence is more probative.  Therefore, continuity of symptomatology since service for tinnitus is not established and service connection cannot be granted on this basis.

Moreover, the only opinion addressing the etiology of the Veteran's tinnitus weighs against the claim.  In the March 2009 VA examination report, the VA examiner determined that the Veteran's tinnitus was less likely than not caused by or a result of his military noise exposure as tinnitus was most likely a result of cochlear pathology.  This opinion constitutes the only opinion to address the relationship between the Veteran's current tinnitus and service, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between tinnitus and service.

As there is no competent opinion linking the current disability to service, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection for tinnitus.

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his claimed tinnitus disability is related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between his current claimed tinnitus disability and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  Hence, the lay assertions in this regard have no probative value.


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


